Citation Nr: 1032265	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-31 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from April 1959 to April 1967, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In January 2007, the Veteran testified during a hearing before a 
Decision Review Officer at the RO.  A transcript of that hearing 
is of record.  

Although the Veteran indicated a desire for a Board hearing on 
his VA Form 9, he later withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has had headaches since returning 
from Vietnam.

His service treatment records do not reflect complaints of 
frequent or severe headaches.  They do show complaints of 
headaches associated with colds.  They also indicate that he may 
have had sinus problems.

Post service, November 1972 VA hospital records reflect a history 
of headaches since 1965 or 1967 and of sinus problems for many 
years.  Studies were planned and he was to be admitted, but he 
left against medical advice.  Medical records from his employer 
from 1978 to 1995 reflect sporadic complaints of headaches.

VA treatment notes from as early as August 2003 show that he 
still suffers from his headaches, diagnosed simply as chronic 
headaches.  They also show a history of seasonal allergies and a 
recent diagnosis of adult onset diabetes mellitus.

The Board finds that the Veteran is competent to report having 
headaches since service.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Given 
the competent evidence of persistent or recurrent symptoms of 
disability since service, medical evidence of headaches since 
1972, and a current diagnosis of chronic headaches, the RO should 
schedule the Veteran for a VA examination to determine whether 
his headache disability had its onset in service or within one 
year thereafter or is etiologically related to service.  See 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a 
VA examination to determine the nature, 
extent, and etiology of his headaches.  His 
claims file should be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests should 
be conducted.  The examiner should provide an 
opinion on whether it is at least as likely 
as not (50 percent or greater probability) 
that the headache disability had its onset in 
service or within one year thereafter or is 
etiologically related to service.  A complete 
rationale should be given for all opinions 
and conclusions.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

